DETAILED ACTION
The Amendment filed on June 09th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Nataliya Dvorson on August 23rd, 2022. During the telephone conference, Mr. Dvorson has agreed and authorized the Examiner to amend claims 1-2, 10, 15 & 23-24, to cancel claim 3, and to add claim 29.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1-2, 10, 15 & 23-24, canceling claim 3, and adding claim 29 as following:
Claim 1: (Currently Amended) A method comprising:
at a controlling unit including one or more processors and a non-transitory memory:
obtaining, by the controlling unit, a request for a client device to access an enterprise network, wherein the request indicates that the client device is provisioned on a mobile network;
determining whether the client device is included in a closed subscriber group, wherein the closed subscriber group indicates one or more client devices that are permitted to access the enterprise network; 
based on determining that the client device is included in the closed subscriber group, using the closed subscriber group for performing an authorization procedure for a client device access to the enterprise network, wherein the enterprise network is a wireless local area network (WLAN); and
granting the client device access to the enterprise network in response to determining that the client device is associated with the closed subscriber group that corresponds to the enterprise network,
wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network comprises:
determining whether a client device identifier (ID) that identifies the client device is included on a list of client device IDs that are part of the closed subscriber group that corresponds to the enterprise network.

Claim 2: (Currently Amended) The method of claim 1, wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network further comprises:
transmitting the client device ID
receiving an indication that the client device ID is included in the closed subscriber group that corresponds to the enterprise network.

Claim 3: (Canceled)

Claim 10: (Currently Amended) The method of claim 1, wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network further comprises:
accessing, by the controlling unit, a server on each of one or more service providers; and
downloading, from each server, one or more closed subscriber group lists of authorized client devices from each of the one or more service providers.

Claim 15: (Currently Amended) A non-transitory computer storage that stores executable program instructions that, when executed by one or more computing devices of a controlling unit, cause the controlling unit to: 
obtain a request for a client device to access an enterprise network, wherein the request indicates that the client device is provisioned on a mobile network;
determine whether the client device is included in a closed subscriber group, wherein the closed subscriber group indicates one or more client devices that are permitted to access the enterprise network; 
based on determining that the client device is included in the closed subscriber group, use the closed subscriber group for performing an authorization procedure for a client device access to the enterprise network, wherein the enterprise network is a wireless local area network (WLAN); and 
grant the client device access to the enterprise network in response to determining that the client device is associated with the closed subscriber group that corresponds to the enterprise network,
wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network includes:
determining whether a client device identifier (ID) that identifies the client device is included on a list of client device IDs that are part of the closed subscriber group that corresponds to the enterprise network.

Claim 23: (Currently Amended) The method of claim 1, wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network further includes communicating an authentication 

Claim 24: (Currently Amended) The method of claim 1, wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network further includes communicating an authentication request to an authentication, authorization, and accounting (AAA) server associated with the enterprise network, wherein the AAA server obtains an identifier for the closed subscriber group via a profile for the client device obtained from a Home Subscriber Server (HSS).

Claim 29: (New) The non-transitory computer storage of claim 15, wherein the client device accesses the enterprise network using a phone number of the client device.

Examiner’s Statement of reason for Allowance
Claims 3, 9, 16-18 and 21-22 were canceled. Claims 1-2, 4-8, 10-15, 19-20 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system, a method, and one or more non-transitory computer-accessible storage media for domain management intermediary service. The closest prior arts, as previously recited, Baggage (U.S. Pub. Number 2017/0041733), Gupta (U.S. Pub. Number 2009/0094680), and Montz (U.S. Patent Number 8,170,528) are also generally direct to various aspects for provisioning a network subscription, access management for wireless communication and network access control. However, none of Baggage, Gupta and Montz teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 15 and 26. For example, none of the cited prior arts teaches or suggests the elements of “at a controlling unit including one or more processors and a non-transitory memory: obtaining, by the controlling unit, a request for a client device to access an enterprise network, wherein the request indicates that the client device is provisioned on a mobile network; determining whether the client device is included in a closed subscriber group, wherein the closed subscriber group indicates one or more client devices that are permitted to access the enterprise network; based on determining that the client device is included in the closed subscriber group, using the closed subscriber group for performing an authorization procedure for a client device access to the enterprise network, wherein the enterprise network is a wireless local area network (WLAN); and granting the client device access to the enterprise network in response to determining that the client device is associated with the closed subscriber group that corresponds to the enterprise network, wherein determining whether the client device is included in the closed subscriber group that corresponds to the enterprise network comprises: determining whether a client device identifier (ID) that identifies the client device is included on a list of client device IDs that are part of the closed subscriber group that corresponds to the enterprise network.” Therefore, the claims are allowable over the cited prior arts.
Claims 2, 4-8, 10-14, 23-25, 19-20, 29 & 27-28  are allowed because of their dependence from independent claims 1, 15 & 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436